EXHIBIT 16.1 KPMG Audit Plc Tel +44 (0) 20 7311 1000 Consumer & Industrial Markets Fax +44 (0) 20 7311 4770 15 Canada Square DX 157460 Canary Wharf 5 Canary Wharf London E14 5GL United Kingdom s Office of the Chief Accountant Securities and Exchange Commission Washington, D.C. 20549 Our ref mm Contact Mike Maloney March 31, 2011 Re: Signet Jewelers Limited Dear Sir/Madam, We are currently principal accountants for Signet Jewelers Limited (“Signet”) and, under the date of March 29, 2011, we reported on the consolidated financial statements of Signet as of January 29, 2011 and January 30, 2010 and for the 52-week periods ended January 29, 2011, January 30, 2010 and January 31, 2009, and the effectiveness of internal control over financial reporting as of January 29, 2011. On March 28, 2011, Signet agreed to engage KPMG LLP as its principal accountant for the fiscal year ending January 28, 2012 and that the auditor-client relationship with KPMG Audit Plc will cease effective May 1, 2011. We have read Signet’s statements included under Item 4.01 of its Form 8-K dated March 31, 2011, and we agree with such statements. Yours faithfully KPMG Audit Plc KPMG Audit Plc, a UK public limited company, is a subsidiary of KPMG Europe LLP and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative, a Swiss entity. Registered in England No 3110745 Registered office: 15 Canada Square, London, E14 5GL
